Dismiss and Opinion Filed January 31, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00003-CV

          IN THE BEST INTEREST AND PROTECTION OF E.P.

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. MI-21-02917

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Nowell
      Before the Court is appellant’s motion to dismiss the appeal. We grant the

motion to dismiss, and we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Erin A. Nowell//
2200003f.p05                              ERIN A. NOWELL
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE BEST INTEREST AND                     On Appeal from the Probate Court
PROTECTION OF E.P.                           No. 3, Dallas County, Texas
                                             Trial Court Cause No. MI-21-02917.
No. 05-22-00003-CV                           Opinion delivered by Justice Nowell.
                                             Justices Reichek and Carlyle
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 31st day of January, 2022.




                                       –2–